Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a support jig for a vibrationproof material. It is impossible to make something fully vibration-proof.  Thus, the term vibrationproof must refer to some level of vibration resistance or vibration damping.  The claim also does not define a field of endeavor or use of the material.  Thus, the term cannot be interpreted as a known term of art.  Because the level of this vibration resistance is undefined and not a term of art, the claim term is indefinite.  Ascertaining the nature of the material is relevant to knowing if the jig is capable of the intended use of supporting such a material.  For purposes of examination, it is presumed that the material does not uniquely affect the intended use and thus any structure capable of holding a structure in the recited shape is capable of the intended use.  
 vibrationproof material is also unclear because the claim treats this element as a structure to be held, rather than a material (from which structures are made).  This may be a translation issue.  The claim seems like the jig supports a vibration resistant (or resisting) structure that is part of a vibration resistant device.
Claim 5 recites a positioning portion that positions a lower end portion of the vibrationproof material in a rotation direction around an axial center of the lower end portion.  The positioning portion is interpreted under 35 USC 112f as a means-plus-function limitation.  Yet the specification does not identify a corresponding structure as a positioning portion.  As such, this feature is indefinite.
Claims 2-4, and 6-12 are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(?) as being anticipated by youtube.com/watch?v=xTm5kwLEnBs (Transforming Car Cup Holder – 5 in 1 Mug) published May 18, 2018 (hereafter “the Cupholder”).
Claim 1 recites a support jig for a vibrationproof material.  The intended use does not add any significant patent weight as a jig is not affected by the material placed on it.  The claim then continues the intended use reciting that the support jig support[s] the vibrationproof material.  Since jigs are designed to support objects, this intended use again fails to further limit the jig.  Claim 1 does recite the shape of the vibration proof element, specifically that it includes an outer cylinder having a tubular shape.  Claim 1 also recites that the jig supports the structure at the outer cylinder from below in a posture in which an axial line is vertically oriented.  Thus, the jig must be capable of supporting a cylindrical object from below in a vertical orientation.
support jig[s].  Claim 1 recites that the jig has a jig main body that accommodates a lower part of the vibrationproof material in an inside; and an adapter configured to be selectively attachable onto an upper part of the jig main body.  The Cupholder has a base portion that holds a first cup in a central bore and a rotatable adaptor section that can hold a second cup.  The rotatable element is screwed on and is therefore selectively attachable.  Alternately, it may also be considered in a non-attached position when rotated to reveal the bore of the base cupholder.  The cupholder is capable of holding a plurality of [cups] having different diameters and thus meets this intended use of claim 1 as well.
Claim 1 further recites that the jig main body [has] an upper end portion, a first support portion for supporting the [cup] from below.  The video shows at timestamp 3:33 that the base section has a support portion of ribbed plastic that supports a cup from below and also has sidewalls that horizontally position[n] the first vibrationproof material at the first outer cylinder.  The video at 3:33 further shows that the adapter (i.e. the upper most segment) has at an upper end portion, 40a second support portion for supporting [a second cup] from below as well as side walls for supporting this second object.
Alternately, the car’s cupholder may be considered the jig main body and the entire cupholder assembly may be considered the adapter.
 Claim 2 recites that the jig main body includes a counterbore portion.  The cupholder has such a counterbore as seen at both 3:33 as well as the outer diameters shown at 0:30.  Likewise the car’s cupholder has a counterbore as shown at 0:41.  Claim 2 recites the adapter includes a protrusion having an annular shape and protruding downward.  This portion may be defined in two ways by the youtube video.  One, the two extra rings may be the annular shaped protrusions that protrude below the flat-bottomed top cup holder portion.  Two, if the car cup holder is the main body, then the bottom, vertically ridged segment of the cupholder seen at 0:30 is the protrusion.  Claim 2 also recites the adapter is positioned with respect to the jig main body by fitting the protrusion in the counterbore portion, in a state where the adapter is installed on an upper part of the jig main body.  This feature is rejected in two ways based on the two alternate interpretations above.  The first rejection treats this as an optional feature because the 
Regarding claim 3, the video shows the the counterbore portion is realized by the first support portion at the above timestamps.  Claim 5 recites a positioning portion that positions a lower end portion of the vibrationproof material in a rotation direction around an axial center of the lower end portion.  As best understood, the extra ring above the main body of the cupholder could perform such a task.  Claim 6 recites structure properties of the unclaimed vibrationproof materials that do no further limit the intended uses and thus have no patentable weight.  Claim 7 recites the jig main body is configured such that an upper support portion having a cylindrical shape and a lower support portion having a disc shape are connected with each other.  The lower region that fits into the car’s cupholder has a disc shaped bottom surface that is connected to the upper region that holds the cup.  Claim 8 recites further intended uses of the positioning portion but does so in reference to unclaimed elements that are not structurally defined.  As such, the intended use does not add further patentable limitations.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,384,621 to Chang.
Chang relates to a cup holding a dispensing system having a large central jig main body segment (32) with a large central bore (70) into which a rotating, removable adapter (68) is placed.  See Change Fig. 5 and col. 6, ll. 36-65.  The man bore is capable of holding a circular tubular structure and the cupholders (82) of the adapter can as well, but of different diameters.  Thus, the structures of Chang are capable of performing the intended uses defined by claim 1 (as interpreted above).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over youtube.com/watch?v=J4dyrZnV-98 Café X Robotic Coffeebar 2.0 published Feb 22, 2018 (hereafter the Coffee Robot) in view of U.S. 9,384,621 to Chang.
Claim 9 recites an assembling device that has the support jig for the vibrationproof material of claim 1; and a robot arm that assembles an actuator to the vibrationproof material mounted on the support jig.  As noted above, the nature of what the vibrationproof material is, is not defined.  Thus, and device that manipulates tubular circular objects (such as cups) is viewed as capable of the intended uses.  The Coffee Robot is a device with a robotic arm that manipulates coffee cups as well as lids for such cups and then places them in a dispensing system for moving the cup to the customer.  Chang teaches a system for dispensing cups in a vending machine.  Thus, it would have been obvious to modify the Coffee Robot to include the dispensing system of Chang.  This would result in a device that assembles cups of coffer having a robot arm and the support jig of Chang for holding the cups.  Claim 9 also recites that the arm must be capable of assembl[ing] an actuator to the [object] on the support jig.  Since the structure of the actuator is not defined (nor is the field of endeavor) the term must be interpreted broadly to mean the robotic arm merely must be capable of assembling, i.e. putting, one object onto another.  Any further limitation would infer structure not present to the intended use.  The coffee robotic arm is capable of placing an object, such as a cup lid, onto the object in the support jig. 
Regarding claim 10, it would have been obvious as a matter of common sense to include a sensor in the form of a camera that allow the system it to know if, for example, the cup has a claim 11 and 12. 

Claim 4 is not rejected over the prior art at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”